DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, figs. 11-15, in the reply filed on 08 July 2022 is acknowledged.
Claims 4-6, 8, 9, 15, 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 3 and 14 are objected to because each is missing “the” before “faces” in line 2.
Claims 3 and 14 are further rejected to because they recite “an hexagon” when they should recite --a hexagon--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Campbell (US 2019/0055970).
In regards to claim 1, Campbell discloses a coupling nut (300) for sealingly engaging a ferrule of a fluid line to a component of a hydraulic system, comprising: 
a shank (312) extending along a central axis and having threads (306) to threadably engage corresponding threads of the component, the threads extending circumferentially around the central axis, the shank defining an inner passage (central bore) extending along the central axis and sized to receive the fluid line; and 
a head (302)extending from the shank circumferentially around the inner passage relative to the central axis, the head: 
defining faces (316) circumferentially distributed about the central axis and edges at junctions between the faces, the faces including torque-transmitting faces each facing a direction having a circumferential component relative to the central axis, and 
having a cross-section in a plane normal to the central axis, the cross-section defining a plurality of symmetry planes containing the central axis, the torque-transmitting faces free of intersection with the plurality of symmetry planes (shown in fig. 6).
In regards to claims 2 and 13, Campbell further discloses the cross-section of the head has a baseline surface defining some of the faces and protrusions (two surfaces 316 together form a triangular protrusion) protruding away from the central axis from the baseline surface, the protrusions defining a remainder of the faces.
In regards to claims 7 and 17, Campbell further discloses the cross-section of the head has a double-hexagonal shape (see paragraph [0040]).
In regards to claims 10 and 20, Campbell further discloses the cross-section of the head is axisymmetric (shown in fig. 6).
In regards to claim 11, Campbell discloses a coupling nut (300) for sealingly engaging a ferrule of a fluid line to a component of a hydraulic system, comprising: 
a shank (312) extending along a central axis and defining threads (306) to threadably engage corresponding threads of the component, the threads extending circumferentially around the central axis, the shank defining an inner passage (central bore) extending along the central axis and sized to receive the fluid line; and 
a head (302) extending from the shank circumferentially around the inner passage relative to the central axis, the head: 
defining faces (316) circumferentially distributed about the central axis and edges at junctions between the faces, the faces including torque-transmitting faces each facing a direction having a circumferential component relative to the central axis, 
the edges including a first subset of the edges (inner apexes) and a second subset of the edges (outer apexes), the edges of the first subset located radially outwardly of the edges of the second subset, all of the torque-transmitting faces contained radially between the edges of the first subset and the edges of the second subset (shown in fig. 6).
In regards to claim 12, Campbell further discloses the edges of the first subset are contained within a first cylindrical surface boundary having a first radius, the edge of the second subset are contained with a second cylindrical surface boundary having a second radius different than the first radius, all of the torque-transmitting faces contained radially between the first radius and the second radius (fig. 6 shows that each of the inner and outer apexes have the same diameter, so such surface boundaries are present).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell as applied to claims 2 and 13 above.
In regards to claims 3 and 14, Campbell discloses the nut of claims 2 and 13. Campbell further discloses the protrusions including six protrusions (shown in fig. 6 and by the fact that it is bi-hexagonal).
Campbell does not disclose the baseline surface is a hexagon, each one of the protrusions protruding from a respective one of faces of the hexagon.
However, there is no disclosed criticality for the hexagonal shape of the surface.  Absent any criticality, a change in the shape of a prior art device is design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the surface as a hexagonal shape, as hexagonal nut surfaces are well-known in the art, producing no new and unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar coupling nut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
07/21/2022